As filed with the Securities and Exchange Commission on August 5, 2010 Registration Statement No. 333– SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EXCEL MARITIME CARRIERS LTD. (Exact name of Registrant as specified in its charter) Liberia (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) N/A (I.R.S. Employer Identification No.) Par La Ville Place 14 Par-La-Ville Road Hamilton, HM JX Bermuda (011)(30)(210) 620-9520 (Address and telephone number of Registrant's principal executive offices) Seward & Kissel LLP Attention:Gary J. Wolfe, Esq. One Battery Park Plaza New York, New York 10004 (212) 574-1200 (Name, address and telephone number of agent for service) Copies to: Excel Maritime Carriers Ltd. Attn: Pavlos Kanellopoulos 17th km National Road Athens Lamia & Finikos Street, 145-64 Nea Kifisia Athens, Greece (011)(30) (210) 620-9520 Gary J. Wolfe, Esq. Seward & Kissel LLP One Battery Park Plaza New York, New York 10004 (212) 574-1200 (phone) (212) 480-8421 (facsimile) Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective as determined by market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.C. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.C. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price per Security Proposed Maximum Aggregate Offering Price (1)(2) Amount of Registration Fee Primary Offering Class A Common Shares, par value $0.01 per share Preferred Shares(3) Debt Securities(4) Guarantees(5) Warrants(6) Purchase Contracts(7) Units(8) Primary Offering Total Secondary Offering Class A Common Shares, par value $0.01 per share Warrants Class A Common Shares underlying the Warrants, par value $0.01 per share Secondary Offering Total TOTAL Such amount in U.S. dollars or the equivalent thereof in foreign currencies as shall result in an aggregate public offering price of $750,000,000 for all securities sold by Excel Maritime Carriers Ltd. pursuant to this registration statement.Also includes such indeterminate amount of debt securities and common shares and preferred shares as may be issued upon conversion or exchange for any other debt securities or preferred shares that provide for conversion or exchange into other securities. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933, as amended (the "Securities Act").Pursuant to General Instruction II.C. of Form F-3, the table does not specify by each class information as to the proposed maximum aggregate offering price.Any securities registered hereunder may be sold separately or as units with other securities registered hereunder.In no event will the aggregate offering price of all securities sold by Excel Maritime Carriers Ltd. pursuant to this registration statement exceed $750,000,000. There is being registered hereunder an indeterminate number of preferred shares as may from time to time be sold at indeterminate prices not to exceed the aggregate offering price of $750,000,000 for all securities sold by Excel Maritime Carriers Ltd. pursuant to this registration statement. If any debt securities are issued at an original issue discount, then the offering may be in such greater principal amount as shall result in a maximum aggregate offering price not to exceed the aggregate offering price of $750,000,000 for all securities sold by Excel Maritime Carriers Ltd. pursuant to this registration statement. The debt securities may be guaranteed pursuant to guarantees by the subsidiaries of Excel Maritime Carriers Ltd.No separate compensation will be received for the guarantees.Pursuant to Rule 457(n), no separate fees for the guarantees are payable. There is being registered hereunder an indeterminate number of warrants as may from time to time be sold at indeterminate prices not to exceed the aggregate offering price of $750,000,000 for all securities sold by Excel Maritime Carriers Ltd. pursuant to this registration statement. There is being registered hereunder an indeterminate number of purchase contracts as may from time to time be sold at indeterminate prices not to exceed the aggregate offering price of $750,000,000 for all securities sold by Excel Maritime Carriers Ltd. pursuant to this registration statement. There is being registered hereunder an indeterminate number of units as may from time to time be sold at indeterminate prices not to exceed the aggregate offering price of $750,000,000 for all securities sold by Excel Maritime Carriers Ltd. pursuant to this registration statement.Units may consist of any combination of the securities registered hereunder. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) of the Securities Act, based upon the average of the high and low sales prices on the NYSE on August 3, 2010 of the Class A Common Shares of the Registrant. Determined in accordance with Section 6(b) of the Securities Act to be $12,873.92, which is equal to .00007130 multiplied by the proposed maximum aggregate offering price of $180,559,790.20. No fee required pursuant to Rule 457(g) under the Securities Act. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(g) of the Securities Act. Determined in accordance with Section 6(b) of the Securities Act to be $1,016.02, which is equal to .00007130 multiplied by the proposed maximum aggregate offering price of $14,249,998. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. TABLE OF ADDITIONAL REGISTRANTS Exact Name of Registrant as Specified in Charter Country of Incorporation I.R.S. Employer Identification No. Primary Standard Industrial Classification Code Number Lowlands Beilun Shipco LLC Marshall Islands N/A Iron Miner Shipco LLC Marshall Islands N/A Kirmar Shipco LLC Marshall Islands N/A Iron Beauty Shipco LLC Marshall Islands N/A Iron Manolis Shipco LLC Marshall Islands N/A Iron Brooke Shipco LLC Marshall Islands N/A Iron Lindrew Shipco LLC Marshall Islands N/A Coal Hunter Shipco LLC Marshall Islands N/A Pascha Shipco LLC Marshall Islands N/A Coal Gypsy Shipco LLC Marshall Islands N/A Iron Anne Shipco LLC Marshall Islands N/A Iron Vassilis Shipco LLC Marshall Islands N/A Iron Bill Shipco LLC Marshall Islands N/A Santa Barbara Shipco LLC Marshall Islands N/A Ore Hansa Shipco LLC Marshall Islands N/A Iron Kalypso Shipco LLC Marshall Islands N/A Iron Fuzeyya Shipco LLC Marshall Islands N/A Iron Bradyn Shipco LLC Marshall Islands N/A Grain Harvester Shipco LLC Marshall Islands N/A Grain Express Shipco LLC Marshall Islands N/A Iron Knight Shipco LLC Marshall Islands N/A Coal Pride Shipco LLC Marshall Islands N/A Iron Man Shipco LLC Marshall Islands N/A Coal Age Shipco LLC Marshall Islands N/A Fearless I Shipco LLC Marshall Islands N/A BarbaraShipco LLC Marshall Islands N/A Linda Leah Shipco LLC Marshall Islands N/A King Coal Shipco LLC Marshall Islands N/A Coal Glory Shipco LLC Marshall Islands N/A Fianna Navigation S.A. Liberia N/A Marias Trading Inc. Liberia N/A Yasmine International Inc. Liberia N/A Tanaka Services Ltd. Liberia N/A Amanda Enterprises Ltd. Liberia N/A Whitelaw Enterprises Co. Liberia N/A Candy Enterprises Inc. Liberia N/A Fountain Services Ltd. Liberia N/A Harvey Development Corp. Liberia N/A Teagan Shipholding S.A. Liberia N/A Minta Holdings S.A. Liberia N/A Odell International Ltd. Liberia N/A Ingram Limited Liberia N/A Snapper Marine Ltd. Liberia N/A Barland Holdings Inc. Liberia N/A Centel Shipping Company Limited Cyprus N/A Castalia Services Ltd. Liberia N/A Sandra Shipco LLC Marshall Islands N/A Christine Shipco LLC Marshall Islands N/A Hope Shipco LLC Marshall Islands N/A Fritz Shipco LLC Marshall Islands N/A Benthe Shipco LLC Marshall Islands N/A Gayle Frances Shipco LLC Marshall Islands N/A Iron Lena Shipco LLC Marshall Islands N/A Maryville Maritime Inc. Liberia N/A Point Holdings Ltd. Liberia N/A Thurman International Ltd. Liberia N/A Bird Acquisition Corp. Marshall Islands N/A Magalie Investments Co. Liberia N/A Melba Management Ltd. Liberia N/A Naia Development Corp. Liberia N/A Liegh Jane Navigation S.A. Liberia N/A The information in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy or sell these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED AUGUST 5, 2010 Excel Maritime Carriers Ltd. Class A Common Stock, Preferred Shares, Debt Securities, Warrants, Purchase Contracts and Units Up to 29,894,005 Common Shares, up to 4,071,428 Warrants and up to 4,071,428 Common Shares underlying the Warrants Offered by Selling Securityholders Through this prospectus, we may periodically offer: (1) our Class A common stock; (2) our preferred shares; (3) our debt securities, which may be guaranteed by one or more of our subsidiaries; (4) our warrants; (5) our purchase contracts; and (6) our units. The prices and other terms of the securities that we will offer will be determined at the time of their offering and will be described in a supplement to this prospectus.The aggregate offering price of all securities issued under this prospectus may not exceed $750.0 million. In addition, the selling securityholders named in the section "Selling Securityholders" may sell in one or more offerings from time to time pursuant to this prospectus (i) up to an aggregate of 29,894,005 shares of our Class A common stock, (ii) up to an aggregate of 4,071,428 warrants exercisable for shares of our Class A common stock, and (iii) up to an aggregate of 4,071,428 shares of our Class A common stock issuable upon the exercise of the warrants. The selling securityholders may sell any or all of their securities registered under this prospectus on any stock exchange, market or trading facility on which the shares are traded or in privately negotiated transactions at fixed prices that may be changed, at market prices prevailing at the time of sale or at negotiated prices. Information on these selling securityholders and the times and manner in which they may offer and sell their securities registered under this prospectus is described under the sections titled "Selling Securityholders" and "Plan of Distribution" in this prospectus. We will not receive any of the proceeds from the sale of such securities, although we will receive the proceeds from the exercise of the warrants if they are not exercised on a cashless basis. Our Class A common stock is listed on the New York Stock Exchange, or the NYSE, under the symbol "EXM".On August 4, 2010, the last reported sale price of our Class A common stock was $6.03 per share.Class B shareholders together own 100% of the shares of our issued and outstanding Class B common stock, representing approximately 64.2% of the voting power of our outstanding capital stock. Investing in our securities involves significant risks.See "Risk Factors" beginning on page 11 of this prospectus.You should read this prospectus, any accompanying prospectus supplement, and the documents incorporated by reference herein and therein carefully before you make your investment decision. The securities issued under this prospectus may be offered directly or through underwriters, agents or dealers. The names of any underwriters, agents or dealers will be included in a supplement to this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is August, 2010 TABLE OF CONTENTS PROSPECTUS SUMMARY 3 RISK FACTORS 11 FORWARD LOOKING STATEMENTS 12 RATIO OF EARNINGS TO FIXED CHARGES 13 PER SHARE MARKET PRICE INFORMATION 14 DIVIDEND POLICY 15 USE OF PROCEEDS 16 CAPITALIZATION 17 ENFORCEMENT OF CIVIL LIABILITIES 18 TAXATION 19 DESCRIPTION OF CAPITAL STOCK 26 DESCRIPTION OF WARRANTS 29 DESCRIPTION OF DEBT SECURITIES 30 DESCRIPTION OF PURCHASE CONTRACTS 38 DESCRIPTION OF UNITS 39 SELLING SECURITYHOLDERS 40 PLAN OF DISTRIBUTION 42 EXPENSES 43 LEGAL MATTERS 43 EXPERTS 43 WHERE YOU CAN FIND ADDITIONAL INFORMATION 43 In this prospectus, "we", "us", "our" and the "Company" all refer to Excel Maritime Carriers Ltd. and its wholly-owned subsidiaries and consolidated joint ventures. Unless otherwise indicated, all dollar references in this prospectus are to U.S. dollars and financial information presented in this prospectus that is derived from financial statements incorporated by reference is prepared in accordance with accounting principles generally accepted in the United States. This prospectus is part of a registration statement that we filed with the U.S. Securities and Exchange Commission, or the Commission, using a shelf registration process.Under the shelf registration process, we may sell the common shares, preferred shares, debt securities, warrants, purchase contracts and units described in this prospectus in one or more offerings up to a total dollar amount of $750.0 million, and the selling securityholders may sell, from time to time, shares of our Class A common stock and warrants. This prospectus provides you with a general description of the securities we and the selling securityholders may offer. Each time we or any selling securityholder offer securities, we will provide you with a prospectus supplement that will describe the specific amounts, prices and terms of the offered securities. The prospectus supplement may also add, update or change the information contained in this prospectus. You should read carefully both this prospectus and any prospectus supplement, together with the additional information described below. In addition, this prospectus does not contain all the information provided in the registration statement that we filed with the Commission.For further information about us or the securities offered hereby, you should refer to that registration statement, which you can obtain from the Commission as described below under "Where You Can Find More Information." ii PROSPECTUS SUMMARY This section summarizes some of the information that is contained later in this prospectus or in other documents incorporated by reference into this prospectus.As an investor or prospective investor, you should review carefully the risk factors and the more detailed information that appears later in this prospectus or is contained in the documents that we incorporate by reference into the prospectus. Our Company We are an international provider of dry bulk seaborne transportation services, with a focus on the transport of iron ore, coal and grain, collectively referred to as "major bulks," and steel products, fertilizers, cement, bauxite, sugar and scrap metal, collectively referred to as "minor bulks." Our Class A common stock trades on the NYSE under the symbol "EXM". On April 15, 2008, we completed an acquisition of Quintana Maritime Limited, or Quintana, formerly a NASDAQ-listed international provider of dry bulk seaborne transportation services, in which Quintana merged with one of our wholly-owned subsidiaries. Currently, we own 40 vessels and, together with seven Panamax vessels we lease under bareboat charters and one Capesize vessel we operate through a joint venture in which we participate by 71.4%, we operate a fleet of 48 vessels, consisting of six Capesize, 14 Kamsarmax, 21 Panamax, five Handymax and two Supramax vessels, with a total carrying capacity of approximately 4.0 million dwt. In addition to the above fleet, through a wholly-owned subsidiary and four joint ventures, we have newbuildings on order for five Capesize vessels, one of which is expected to be delivered to us within the year ending December 31, 2010. The technical management of our fleet is conducted by our wholly-owned subsidiary Maryville Maritime Inc., or Maryville. Our Fleet The following is a list of the operating vessels in our fleet as of August 4, 2010, all of which are dry bulk carriers: Vessel Name DWT Year Built Charter Type Daily Rate Average charter expiration Capesize vessels Sandra(1) Period Feb 2016 Christine (2, 3) Period Feb 2016 Iron Miner Period Feb 2012 Lowlands Beilun (4) Spot Iron Beauty Spot Kirmar Period $49,000 (net) May 2013 Kamsarmax vessels Iron Bradyn Period Dec 2010 Iron Lindrew Period Dec 2010 Iron Brooke Period Dec 2010 Pascha Period Dec 2010 Coal Hunter Period Dec 2010 Iron Manolis Period Dec 2010 Santa Barbara Period Dec 2010 Iron Vassilis Period Dec 2010 Iron Kalypso Period Dec 2010 Coal Gypsy Period Dec 2010 Iron Anne Period Dec 2010 Iron Fuzeyya Period Dec 2010 Ore Hansa Period Dec 2010 Iron Bill Period Dec 2010 3 Panamax vessels Grain Express Period Dec 2010 Iron Knight Period Dec 2010 Grain Harvester Period May 2011 Isminaki Spot Angela Star Spot Elinakos Spot Coal Glory (5) Period May 2011 Rodon Spot Fearless I (5) Spot Linda Leah (5) Period Apr 2011 Barbara (5) Period Aug 2010 King Coal (5) Period Jun 2011 Iron Man (5) Spot Coal Age (5) Period Oct 2010 Coal Pride Period May 2011 Happy Day Period Jul 2011 Birthday Spot Renuar Period Dec 2010 Powerful Spot Fortezza Period Jul 2011 First Endeavour Spot Supramax vessels July M Spot Mairouli Spot Handymax vessels Emerald Spot Marybelle Spot Attractive Spot Lady Spot Princess I Spot TOTAL DWT (1)TheCharter has a50% profit sharing over the base rate based on the monthly AV4 BCI Time Charter Rate, which is the Baltic Capesize Index Average of four specific time charter routes as published daily by the Baltic Exchange in London. (2)The charter has a 50% profit sharing over the base rate on the monthly average BCI Time Charter Rate, as defined above. (3)The Company holds a 71.4% interest in the joint venture that owns the vessel. (4)A second charter on the vessel has been fixed commencing upon completion of her current charter and through September 2015 at a daily base rate of $28,000, with 50% profit sharing over the base rate based on the monthly average BCI Time Charter Rate, as published daily by the Baltic Exchange in London. (5)Indicates a vessel sold to a third party in July 2007 and subsequently leased back to Quintana under a bareboat charter. 4 In addition to the above fleet, we are party through a wholly owned subsidiary and the joint ventures in which we participate to the following newbuilding contracts for five Capesize vessels: Vessel DWT Expected Delivery Ownership Hope (tbn Mairaki) November 2010 100% Fritz May 2010 (A) 50.0% Benthe June 2010 (A) 50.0% Gayle Frances July 2010 (A) 50.0% Iron Lena August 2010 (A) 50.0% Total 901,000 (A) Indicates a contracted delivery date for a newbuilding vessel for which no refund guarantee has yet been received.As of August 4, 2010, Fritz, Benthe and Gayle Frances are delayed in delivery whereas the delivery of Iron Lena may also be delayed. These vessels may never be delivered at all. Our Business Strategy We intend to increase our profitability and strengthen our core business through the following principal strategies: Fleet Expansion and Reduction in Average Age.We intend to continue to grow and, over time, reduce the average age of our fleet. Most significantly, our recent acquisition of Quintana has allowed us to add 30 young and well maintained dry bulk carriers to our fleet. Our vessel acquisition candidates generally are chosen based on economic and technical criteria. We also expect to explore opportunities to sell some of our older vessels at attractive prices. Balanced Fleet Deployment Strategy. Our fleet deployment strategy seeks to maximize charter revenue throughout industry cycles while maintaining cash flow stability. We intend to achieve this through a balanced portfolio of spot and period time charters. Upon completion of their current charters, our recently acquired vessels may or may not be employed on spot / short-duration time charters, depending on the market conditions at the time. Capitalizing on our Established Reputation.We believe that we have established a reputation in the international shipping community for maintaining high standards of performance, reliability and safety. In addition, our wholly owned management subsidiary, Maryville carries the distinction of being one of the first Greece-based ship management companies to have been certified ISO 14001 compliant by Bureau Veritas. Since Maryville became the manager of our vessels in 1998, we have not suffered the total loss of a vessel at sea or otherwise. Expansion of Operations and Client Base. We aim to become one of the world's premier full service dry bulk shipping companies. We operate a fleet of 48 vessels with a total carrying capacity of 4.0 million dwt and a current average age of approximately 10.0 years, which makes us one of the largest dry bulk shipping companies in the industry and gives us the largest dry bulk fleet by dwt operated by any U.S.-listed company. Competitive Strengths We believe that we possess a number of competitive strengths in our industry: Experienced Management Team.Our management team has significant experience in operating dry bulk carriers and expertise in all aspects of commercial, technical, operational and financial areas of our business, promoting a focused marketing effort, tight quality and cost controls, and effective operations and safety monitoring. Strong Customer Relationships.We have strong relationships with our customers and charterers that we believe are the result of the quality of our fleet and our reputation for quality vessel operations. Through our wholly-owned management subsidiary, Maryville, we have many long-established customer relationships, and our management believes it is well regarded within the international shipping community. During the past 19 years, vessels managed by Maryville have been repeatedly chartered by subsidiaries of major dry bulk operators. In 2009, we derived approximately 34% of our gross revenues from a single charterer, Bunge Limited, or Bunge, which is an agribusiness. 5 Cost Efficient Operations.We have historically operated our fleet at competitive costs by carefully selecting secondhand vessels, competitively commissioning and actively supervising cost efficient shipyards to perform repair, reconditioning and systems upgrading work, together with a proactive preventive maintenance program both ashore and at sea, and employing professional, well-trained masters, officers and crews. We believe that this combination has allowed us to minimize off-hire periods, effectively manage insurance costs and control overall operating expenses. A discussion of factors affecting those competitive conditions is included under "Risk Factors" beginning on page 11. Corporate Structure We, Excel Maritime Carriers Ltd., are a holding company incorporated under the laws of the Republic of Liberia , on November 2, 1988. We own and operate our vessels through vessel-owning subsidiaries that are owned by two intermediary companies: Point Holdings Ltd., or Point, one of our wholly-owned subsidiaries incorporated in the Republic of Liberia, and Bird Acquisition Corp., or Bird, one of our wholly-owned subsidiaries incorporated in the Republic of the Marshall Islands. Bird is also a joint venture partner in five Marshall Islands vessel-owning companies. Our wholly-owned subsidiary Maryville provides commercial and technical management services for our fleet. We maintain our principal executive offices at Par La Ville Place, 14 Par-La-Ville Road, Hamilton, HM JX, Bermuda. Our telephone number is (011)(30) (210) 620-9520. Our corporate website address is http://www.excelmaritime.com. As of September 15, 2005, our Class A common shares have been listed on the NYSE under the symbol "EXM". Previously, our shares were listed on the American Stock Exchange under the symbol "EXM". Appointment of Chief Financial Officer, Chief Operating Officer and Director On March 29, 2010, following the resignation of Mr. Eleftherios Papatrifon from his position as our Chief Financial Officer, we appointed Mr. Pavlos Kanellopoulos as our new Chief Financial Officer, and Mr. Kanellopoulos assumed his position on April 1, 2010. Mr. Kanellopoulos has 15 years of experience in banking and finance positions, mostly at a senior level and, prior to joining the Company, was employed as Group CFO at Forthnet SA, one of the largest alternative telecom and pay-TV operators in Greece.Following his resignation as our Chief Financial Officer, Mr. Papatrifon was appointed to our Board of Directors on March 31, 2010. On March 29, 2010, following the resignation of Mr. George Agadakis from his position as our Chief Operating Officer, we appointed Mr. Charalampos Mazarakis as our new Chief Operating Officer, and Mr. Mazarakis assumed his position on May 18, 2010. Mr. Mazarakis has 20 years of experience in finance and operations positions, mostly at a senior level and, prior to joining the Company, was employed as Group CFO at Titan Cement Group, an international building materials company. Securities We May Offer We may use this prospectus to offer up to $750.0 million of our: ·Class A common stock; ·preferred shares; · debt securities, which may be guaranteed by one or more of our subsidiaries; · warrants; · purchase contracts; and · units. We may also offer securities of the types listed above that are convertible or exchangeable into one or more of the securities listed above. 6 Securities the Selling Securityholders May Offer In addition, the selling securityholders named in this prospectus may sell in one or more offerings pursuant to this prospectus (i) up to an aggregate of 29,894,005 shares of our Class A common stock, (ii) up to an aggregate of 4,071,428 warrants exercisable for shares of our Class A common stock, and (iii) up to an aggregate of 4,071,428 shares of our Class A common stock issuable upon the exercise of the warrants. We will not receive any of the proceeds from the sale of such securities, although we will receive the proceeds from the exercise of the warrants if they are not exercised on a cashless basis. A prospectus supplement will describe the specific types, amounts, prices, and detailed terms of any of these offered securities and may describe certain risks in addition to those set forth below associated with an investment in the securities. Terms used in the prospectus supplement will have the meanings described in this prospectus, unless otherwise specified. 7 SUMMARY CONSOLIDATED FINANCIAL AND OTHER DATA The following table sets forth summary consolidated financial data as of and for each of the three years ended December 31, 2007, 2008 and 2009 and the six months ended June 30, 2009 and 2010. This data was derived from our audited consolidated financial statements included in our Annual Report on Form 20-F for the year ended December 31, 2009 filed with the Commission on March 10, 2010, as amended on July 22, 2010, and from our unaudited interim consolidated financial statements for the six months ended June 30, 2009 and 2010 included in our Report on Form 6-K furnished to the Commission on August 5, 2010, each of which is incorporated by reference herein. The financial data below should be read together with, and are qualified in their entirety by reference to, our historical consolidated financial statements and the accompanying notes and the "Management's Discussion and Analysis of Financial Condition and Results of Operations" which are set forth in such Annual Report on Form 20-F, as amended, and unaudited interim consolidated financial statements for the six months ended June 30, 2010 furnished in our Report on Form 6-K. Summary Consolidated Financial and Other Data Year ended December 31, Six months ended June 30, 2007 (1) (unaudited) (unaudited) (In thousands of U.S. Dollars, except for share and per share data and average daily results) STATEMENT OF OPERATIONS DATA: Voyage revenues $ Time charter amortization - Revenues from managing related party vessels Voyage expenses ) Charter hire expense - ) Charter hire amortization - ) Commissions – related party ) Vessel operating expenses ) Depreciation ) Vessel impairment loss - ) - - - Dry docking and special survey costs ) General and administrative expenses ) Loss on disposal of JV ownership interest - - ) - - Gain on sale of vessels - 61 61 - Write down of goodwill - ) - - - Loss from vessel's purchase cancellation - ) - - - Operating income Interest and finance costs, net ) Interest rate swap losses, net ) Foreign exchange gains (losses) ) 71 ) ) Other, net ) ) ) US source income taxes ) Income from investment in affiliate - - - Loss in value of investment - ) - - - Net income (loss) ) Loss assumed (income earned) by non-controlling interests 2 87 ) Net income (loss) attributable to Excel $ $ ) $ $ Earnings (losses) per common share, basic $ $ ) $ $ $ Weighted average number of shares, basic Earnings (losses) per common share, diluted $ $ ) $ $ $ Weighted average number of shares, diluted Cash dividends declared per share $ $ $
